 

Exhibit 10.5

 

CONSENT, WAIVER AND

AMENDMENT NO. 1 TO

SECURED CONVERTIBLE PROMISSORY NOTE

 

GREENWOOD HALL, INC. a Nevada corporation (including any successor in interest
thereto, “Payor” or the “Company”). COLGAN FINANCIAL GROUP, INC., a Connecticut
corporation (“CFG”) and ROBERT LOGAN (“Logan.” and together with CFG, the
“Holder”), are parties to that certain Secured Convertible Promissory Note (the
“Note”) dated December 18, 2014, and desire to amend such Note pursuant to this
Amendment No. 1 to Secured Convertible Promissory Note (this “Amendment”) dated
as of April 13. 2015 (the “Effective Date). Capitalized terms used, but not
otherwise defined, shall have the meanings set forth in the Note.

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Company and Holder hereby agree as follows:

 

1.          Confirmations. As of the Effective Date, Company hereby confirms
that it is unconditionally indebted to Holder in the amount of $515,000,
reflecting principal and accrued interest through the Effective Date, Company
acknowledges and agrees that interest is continuing to accrue as set forth in
the Note. Company hereby confirms to Holder that it is unconditionally indebted
to the Holder for all amounts owed under the Note and that Company has no
claims, causes of action or counterclaims, whatsoever, in law or equity, in
connection with the Note. Company hereby further confirms the grant in favor of
the Holder of a continuing Security Interest in all of Collateral pursuant to
the Note.

 

2.          Consent to Certain Transactions with Opus Bank; Waiver of Existing
Defaults.

 

(a)          Company. PCS Link. Inc. (“PCS”) and Opus Bank (“Bank”) are entering
into a Second Amendment, Waiver and Ratification dated as of the date hereof
(the “Bank Credit Agreement Amendment”) with respect to the Bank Credit
Agreement among such parties. Holder hereby consents to the transactions
contemplated by the Bank Credit Agreement Amendment, notwithstanding anything to
the contrary set forth in that certain Subordination Agreement dated December
17, 2014 among Company, PCS, Bank and Holder.

 

(b)          Holder hereby waives any defaults or events of default known to
exist as of the date hereof under the Note until the Forbearance Termination
Date (as defined in the Bank Credit Agreement Amendment). Further,
notwithstanding anything to the contrary set forth in the Note, until no earlier
than the Forbearance Termination Date, Holder shall not demand, nor shall Holder
accept, payment from Company of any principal, interest, fees or other amounts
payable by Company to Holder, except as may be set forth in the Company’s weekly
budget.

 

 

 

  

3.          Amendments. From and after the Effective Date, the Note is amended
as follows: if Company or PCS intends to grant to any other lender, investor or
third party any rights to convert (“New Conversion Rights”) debt or other
amounts owing to any such lender, investor or third party into any equity
securities of Company or its affiliates, then Company and PCS shall provide
Holder written notice at least ten (10) business prior to the closing of any
transaction involving any such New Conversion Rights. During such ten (10)
business day period. Holder, at its sole option and discretion, by providing
written notice to Company, may elect to replace the conversion rights set forth
in Section 7 of the Note with the New Conversion Rights. If Holder exercises
this option to convert to the New Conversion Rights, Company and PCS shall
execute such documents and agreements, and take any actions, as requested by
Holder to reflect such conversion. Company and PCS shall not close any
transaction with any such lender, investor or third party that provides for New
Conversion Rights if Holder has exercised its option set forth in this Section 3
without effecting the conversion of Holder’s conversion rights to New Conversion
Rights prior to or simultaneously with the closing of the transaction with the
applicable lender, investor or third party. For clarity, any securities issued
by Company upon exercise of any New Conversion Rights shall be deemed Conversion
Securities as set forth in the Note for all purposes, including without
limitation the registration rights as set forth in that certain letter agreement
between Company and Holder dated December 18, 2014 covering, among other things,
observer rights, warrants and registration rights.

 

4.          Representations and Warranties. All corporate action on the part of
Company necessary for the issuance and delivery of this Amendment has been
taken. This Amendment, when executed and delivered by Company, shall constitute
valid and binding obligations of each of Company enforceable in accordance with
its terms, subject to laws of general application relating to bankruptcy,
insolvency, the relief of debtors and, with respect to rights to indemnity,
subject to federal and state securities laws. Company’s execution, delivery and
performance of its obligations under this Amendment and related documents and
agreements do not and will not (a) contravene or conflict with the formation
documents of Company, (b) contravene or conflict with or constitute a violation
of any provision of any law, regulation, judgment, injunction, order or decree
binding upon or applicable to Company, or (c) require the consent of any third
party that has not been obtained.

 

5.          Effect of Amendment. The terms and conditions of the Note shall
remain the same and in full force and effect, except as specifically modified or
replaced herein. Without limiting the generality of the foregoing, the parties
agree that this Amendment shall be governed by and construed in accordance with
the laws of the State of Connecticut without giving effect to any choice or
conflict of law provision or rule (whether in the State of Connecticut or any
other jurisdiction) that would cause the application of the laws of any other
jurisdiction. Company and Holder agree that the Federal and State courts of
Connecticut shall be the exclusive forum for the resolution of any disputes
related to this Amendment or the performance by Company or Holder of their
respective obligations hereto. Company and Holder consent to such exclusive
jurisdiction and agree to waive and not assert any objections to such
jurisdiction, including those related to forum non conveniens. The terms of this
Amendment shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties hereto. The Note, as amended by this Amendment,
together with all exhibits and schedules and documents referenced herein,
supersedes all previous understandings and agreements between the parties,
whether oral or written, with respect to the subject matter hereof.

 

2

 

  

6.          Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument. Signatures may be affixed manually or
digitally and delivery of an executed counterpart of the signature pages to this
Amendment by facsimile or by electronic means shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

[Signature page follows.]

 

3

 

  

In witness whereof, the parties have executed this Amendment as of the date
first set forth above.

 

  GREENWOOD HALL, INC.       /s/ John R. Hall   Name:   Title: CEO       COLGAN
FINANCIAL GROUP, INC.,   AS HOLDER       /s/ Robert Colgan   Name: Robert Colgan
  Title: President

 



4



 

